Title: To Alexander Hamilton from William Willcocks, 12 December 1799[–6 January 1800]
From: Willcocks, William
To: Hamilton, Alexander


New York, December 12, 1799 [–January 6, 1800]. Has remained in New York to superintend the recruiting service following the departure of Lieutenant Colonel William S. Smith and the Twelfth Regiment for winter quarters in New Jersey. Complains of “absolute want of every article” of clothing for recruits and in postscript dated January 6, 1800, states: “that the men are destitute of Shoes, and have refused to do duty—and that a number who would have inlisted, refused on the same Acct.”
